Title: Thomas Jefferson to Samuel Pleasants, 21 May 1813
From: Jefferson, Thomas
To: Pleasants, Samuel


          
            Sir Monticello May 21. 13.
            I will thank you to send me the undermentioned books, the cost of which mr Gibson will be so good as to pay you on sight of this letter. if securely wrapt up they will come safely and speedily by
			 the stage, addressed to David Higginbotham of Milton
            Accept the assurances of my esteem & respect.Th: Jefferson
          
          
            Gass’s account of Lewis & Clarke’s journey
            Lee’s Memoirs of the war.
            Arator
            the Supplement to the Virginia laws subsequent to 1807. publd by you
            Hening’s statutes at large as far as they are published, except the 1st vol. which I have.
          
        